PER CURIAM.
The order appealed from is affirmed upon the authority of Kessler v. Eldred, 206 U.S. 285, 27 S.Ct. 611, 51 L.Ed. 1065; Marshall v. Bryant Electric Co., 1 Cir., 185 F. 499; Directoplate Corporation v. Huebner-Bleistein Patents Co., 7 Cir., 44 F.2d 783; Aleograph Co. v. Electrical Research Products, 5 Cir., 82 F.2d 625; General Chemical Co. v. Standard Wholesale Phosphate & Acid Works, 4 Cir., 101 F.2d 178; United States Galvanizing & Plating Equipment Corporation v. Hanson-Van Winkle-Munning Co., 4 Cir., 104 F. 2d 856; Fretwell v. Gillette Safety Razor Co., 4 Cir., 106 F.2d 728.